DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/07/2021, 12/20/2021, 01/07/2022, 02/10/2022, 03/10/2022, 03/24/2022 and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it does not correspond to the invention claimed in the instant application.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is further objected to because of the following informalities:  
 	In the specification, page 1, paragraph [0001], the applicant is requested to update the status of all listed related applications.  
Appropriate correction is required.
Double Patenting
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,652,928 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
 	Regarding claim 1, by interpreting the “configuration parameters of a plurality of cells, which comprises a plurality of cell groups, wherein a secondary cell group comprises one or more secondary cells (SCells)” as the claimed “parameters for configuration of at least one secondary cell (SCell) in a first cell group of a plurality of cell groups” and omitting the feature of the “timing reference cell” associated with the downlink carrier, claim 10 of U.S. Patent No. 10,652,928 B2 is directed to substantially same invention as claim 1 of the instant application.
 	Regarding claims 2-9, by the same interpretation and omission, claims 11-18 of U.S. Patent No. 10,652,928 B2 are directed to substantially same inventions as claims 2-9 of the instant application.
 	Regarding claim 10, by interpreting the “configuration parameters of a plurality of cells, which comprises a plurality of cell groups, wherein a secondary cell group comprises one or more secondary cells (SCells)” as the claimed “parameters for configuration of at least one secondary cell (SCell) in a first cell group of a plurality of cell groups” and omitting the feature of the “timing reference cell” associated with the downlink carrier, claim 1 of U.S. Patent No. 10,652,928 B2 is directed to substantially same invention as claim 10 of the instant application.
 	Regarding claims 11-18, by the same interpretation and omission, claims 2-9 of U.S. Patent No. 10,652,928 B2 are directed to substantially same inventions as claims 11-18 of the instant application.
 	Regarding claims 19-27, by the same interpretation, omission, and further implement the method claims in conventional non-transitory computer-readable medium claim format, claims 10-18 of U.S. Patent No. 10,652,928 B2 are directed to substantially same inventions as claims 19-27 of the instant application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465